UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11730 AGRICON GLOBAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 25 East 200 South Lehi, Utah (Address of principal executive offices) (Zip Code) 801-592-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes þNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller public company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes oNoþ As of May 20, 2014, the registrant had 18,891,774 shares of common stock, par value $0.0001, issued and outstanding. 1 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and June 30, 2013 3 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2014 and 2013, for the nine months ended March 31, 2014 and 2013, and for the period from inception (July 5, 2011) through March 31, 2014 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended March 31, 2014 and 2013 and for the period from inception (July 5, 2011) through March 31, 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Qualitative and Quantitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II — OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 Signatures 22 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Interest receivable - Subscriptions receivable - Notes receivable, current portion Total current assets Equipment, net of depreciation of $2,736 and $0, respectively Land under capital lease Notes receivable, net of current portion - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accounts payable, related parties Accrued liabilities Unsecured notes payable, related parties Secured convertible notes payable, related parties, net of discount of $0 and $44,424, respectively - Current portion of capital lease obligation Total current liabilities Capital lease obligations, net of current portion Total Liabilities $ $ Commitments and Contengiencies (see note 13 to the financial statements) STOCKHOLDERS'DEFICIT Preferred stock, $.0001 par value, 400,000 shares authorized; no shares issued and outstanding - - Common stock $.0001 par value, 100,000,000 shares authorized; 18,891,774 shares issued and outstanding at March 31, 2014 and 18,708,774 shares issued and outstanding at June 30, 2013 Additional paid-in capital Deficit accumulated during developmental stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements. 3 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, For the Nine Months Ended March 31, For the Period from Inception (July 5, 2011) through March 31, Operating Expenses: Selling, general and administrative $ Lease acquisition costs Total Operating Expenses Loss from Operations Other Income and Expense: Interest income Interest expense ) Total Other Income and Expense ) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding See accompanying notes to the condensed consolidated financial statements. 4 AGRICON GLOBAL CORPORATION AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended March 31, For the Period from Inception (July 5, 2011) through March 31, Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Accretion of debt discount - Depreciation - Bad debt expense - Common stock issued for services - - Changes in operating assets and liabilities: Prepaid expenses - ) Accounts payable Accounts payable, related parties - Accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities Principal payments on notes receivable Advance to vendor ) - ) Purchase of equipment - ) ) Net Cash Provided by Investing Activities Cash Flows From Financing Activities Proceeds from issuance of common stock for cash Principal payments on unsecured notes payable, related parties ) - ) Proceeds from issuance of secured convertible notes payable, related parties - - Principal payments on secured convertible notes payable, related parties ) - ) Payment on capital lease obligation, less allowance - ) ) Net Cash Provided by Financing Activities Net Increase (decrease) in Cash ) Cash at Beginning of Period - Cash at End of Period $ $ $ Supplemental Disclosures of Cash Flow Information: Noncash Investing and Financing activities: Common Stock issued for CPGL (see Note 5 - Recapitalization) $
